The	delegation	of Niger is pleased to add its voice to all those who have preceded us and express to Mr. Ganev our heartfelt congratulations on his election to the presidency of the General Assembly at its forty-seventh session. This election is testimony to the high esteem and prestige enjoyed by his country, Bulgaria, on the international scene and its contribution to the achievement of the ideals of our Organization, and is an acknowledgment of his talents as a seasoned diplomat and man of experience.
He should like to include in these congratulations the other members of the Bureau and to assure them of the full and total cooperation of the delegation of Niger in accomplishing their task.
I should like to express to Mr. Ganev's predecessor.
Ambassador Samir Shihabi of Saudi Arabia, our great satisfaction and compliments on his excellent guidance of the work of the forty-sixth session.
We hail and welcome the countries that have just joined the great family of the United Nations, whose admission is in keeping with the universality of our Organization.
I should also like to express once again to Mr. Boutros Boutros-Ghali, Secretary-General of the United Nations, the heartfelt congratulations of His Excellency Mr. Cheiffou Amadou, Prime Minister and Head of Government of the Republic of Niger, on his election, which is the crowning of a brilliant career. The Government of Niger also wishes to extend to him its encouragement and support for the dynamism he has already imparted to the Organization.
Niger rejoices at the end of East-West rivalries and at the climate of confidence that has thus been created. It is a decisive turning-point in the history of mankind, marked by profound and rapid political and social changes brought about by powerful currents towards freedom, justice, democracy and human rights. This positive development in international relations, and particularly the hopes and expectations to which it has given rise, makes it imperative for us to engage in the search for a new world balance that takes into consideration the aspirations and needs all of the components of international society. In this connection, the sessions of the General Assembly are for the international community opportunities to achieve further progress in the search for peace, justice and harmony among peoples, in keeping with the ideals and principles of the Charter.
Thanks to the climate of international detente, prospects of general and complete disarmament and the hope that that will release additional resources for development seem increasingly achievable. Niger notes with satisfaction the positive results already on record in this field and wishes to congratulate the Secretary-General on his efforts towards general and complete disarmament.
International peace and security require that all countries make greater efforts towards a reduction of all armed forces and all deadly weapons of destruction. In this regard, I should like to announce that Niger has just ratified the Treaty on the non-proliferation of nuclear weapons.
The climate of international detente is felt also in the evolution of regional conflicts. The "Agenda for Peace", which is a compendium of extremely relevant recommendations and measures for the prevention of conflict, peace-keeping and peacemaking, is an invaluable contribution of the Secretary-General to current thinking on ways of safeguarding international peace.
Niger hopes for a speedy and equitable solution to the conflict in
Western Sahara through the organization of a self-determination referendum. 
The Government of Niger expresses the hope that the recommendations of the meetings of Lome, Bamako and Yamoussokro and the most recent summit in Dakar of the Economic Community of West African States be taken into account by all parties to the conflict in Liberia, with a view to the establishment of peace and national reconciliation. 
The situation in Somalia is tragic and repugnant. He witness daily the appalling suffering of an entire people, victim of the most tragic drought exacerbated by a fratricidal war that makes the provision of humanitarian assistance difficult. Niger joins the rest of the international community in urging the rival factions to cease their hostilities and accept the presence of United Nations observers and a United Nations peace-keeping force to ensure respect for the cease-fire agreement and to ensure the distribution of food aid.
Recent developments in South Africa give us hope. Niger believes that the international community must continue to encourage the South African regime to take further measures to accelerate the democratization process while at the same time maintaining the necessary pressure until a democratic, non-racial Government is formed. The Organization must make the Pretoria regime adopt urgent measures to put an end to the organized violence that is tearing apart the country's black community and that constitutes a serious obstacle to the resumption and proper conduct of negotiations in the framework of the Convention for a Democratic South Africa.
With respect to security, the Middle East remains the most sensitive region in the world. Niger believes that no just and lasting peace can be established in the Middle East unless Israel withdraws completely from occupied Palestinian and Arab territories, including Al-Quds Al-Sharif. We encourage all efforts to that end, and we welcome the dialog that has begun since the Madrid conference, as well as the current peace negotiations on a just and final settlement of the Middle East conflict. With respect to the Arabian-Persian Gulf/ Niger strongly condemned the aggression against and occupation of Kuwait. Kuwait has been liberated, but the threat of war persists. Respect for Security Council resolutions and the delimitation of the boundaries between Iraq and Kuwait are indispensable if a lasting peace is to return to the region.
The tragic situation in Bosnia and Herzegovina is inadmissible in the twentieth century. Niger vigorously condemns the acts of barbarism committed by forces of Serbia and of Montenegro against the populations of Bosnia and Herzegovina in violation of the sovereignty, independence and integrity of that country. Niger fully supports Security Council resolutions 770 (1992) and 771 (1992). as well as the resolutions of other international bodies condemning the aggression and calling for cooperation by all States in helping Bosnia and Herzegovina.
The guest for peace in the world is one of the Organization's loftiest objectives. But to be complete, world peace must be backed by action to eliminate poverty. At the 1990 Paris Conference of least developed countries, the world was not surprised to learn that the number of least developed countries had grown from 28 to 42, most of them African.
The ever-growing burden of debt and debt servicing continues to deprive developing countries of resources they need for their development. Reasons for the grave crisis in Africa include the constant drop in commodity prices, the rise in prices for manufactured goods, the lack of access to developed-country markets, and the decline in development assistance. The continuing deterioration in Africa's economic situation is condemning hundreds of millions of individuals to stagnation and permanent poverty.
In 1986/ the United Nations, which we invoke each year, adopted the United Nations program of Action for African Economic Recovery and Development. It was then the consensus view that the economic crisis in Africa was essentially structural. African countries had committed themselves to adopt structural-adjustment policies, and developed countries and financial institutions had committed themselves to provide assistance and financial flows.
Unfortunately, despite the policies and reforms undertaken by African countries and the recommendations made at all international conferences, the situation continues to deteriorate. Despite the social cost of the reforms and sacrifices of African countries, the results have been disappointing, because of a lack of follow-up measures.
But there is growing awareness of the need to tackle this extremely serious situation more resolutely. Measures to lighten the debt burden of the poorest countries should be viewed in that context. The same is true of the proposal made by the former Secretary-General, Mr. Javier Perez de Cuellar, on development financing, which was considered at the forty-sixth session of the General Assembly.
We welcome the decision of the Japanese Government to organize a 1993 international conference on development in Africa with the participation of African Heads of State.
We wish finally to mention the move to reinvigorate international cooperation stemming largely from the revitalization and restructuring of United Nations activities in the economic and social fields. Those activities should be strictly based on the recommendations adopted by the most recent international conferences. These include:	the	Declaration	adopted at the
eighteenth special session of the General Assembly on international economic cooperation; the International Development Strategy for the fourth United Nations Development Decade; the program of Action adopted at the World Summit for Children; and the program of Action and other major decisions adopted at the Earth Summit the United Nations Conference on Environment and Development at Rio de Janeiro.
The right to development presupposes the right to a healthy environment. The Earth Summit at Rio defined the links between environment and development. It defined the responsibilities of the North and of the South for the deterioration of our ecosystem. It also made it possible to adopt legal instruments designed to reconcile man and nature. I speak here of the Earth Charter and of the conventions on biodiversity and on climatic change.
As a Sahelian country. Niger must deal with the effects of repeated drought and increasing desertification. It is of particular interest to us that at this session the Assembly should define the modalities for the negotiation and adoption of an international convention on drought and desertification.
Turning to the social sphere, we encourage United Nations efforts to promote the struggle against acquired immune-deficiency syndrome (AIDS), illegal trafficking in narcotics, and drug abuse. Those scourges must remain at the center of our concerns. That is true too of efforts at the integration of women into the development process and of measures to protect the disabled, children and other vulnerable groups. 
The international conference on human rights in 1993, the conference on population and development in 1994, the world summit on social development and the fourth world conference on women, both in 1995, will offer opportunities to review all these problems at the highest level.
Natural disasters and other calamities are on the increase, and we must continue to focus on them. Each time, the devastating consequences of these phenomena remind us of the urgent need to enhance the ability of the United Nations to act more effectively. He are pleased at the Organization's examination of these subjects and at the appointment of distinguished individuals to deal with these issues.
Today, developing countries are fully aware of their primary responsibility for development. The political renewal we have seen in many African countries, including my own, stems from that awareness. Indeed, as members know, Niger convened, from 29 July to 3 November 1991, a conference on national sovereignty at which we engaged in a stark assessment of 30 years of efforts and to identify courses of action, guidelines and decisions to be implemented over a transitional period of 15 months.
Since then, the democratically elected transition organs have knuckled down to implementing the political, economic, social, and cultural measures adopted by the Conference. These mainly involve improving and re-balancing the economic and financial situation; undertaking institutional reforms in every field; establishing self-confidence; and consolidating national solidarity and unity. Such measures, the outcome of a national consensus, are based on the fundamental choice by the people of Niger of a democratic and republican course.
Following its National Conference, Niger embarked resolutely on the road towards a pluralistic democracy with respect for human rights and guarantees of the effective exercise of public freedoms. The process initiated 11 months ago is following its charted course, gaining strength and further entrenching itself every day. There are difficulties inherent in the nature of the undertaking, but there are also results that encourage us to persevere.
While perhaps modest, this experience of a young democracy has made it possible to assess the constraints imposed by such a social project, the risks of derailment it entails, the impatience that must be stifled, and the legitimate expectations that must be met in order to ensure that this lofty enterprise succeeds. The establishment of stable institutions designed to guarantee human rights and fundamental freedoms, social justice and national unity through regular and transparent elections will be crowned, we are sure, with success by the establishment of a state of law and a true democracy.
I am pleased to announce that Niger is making progress in the electoral consultations for the adoption of a constitution and the holding of municipal, legislative and presidential elections. Thus, on the threshold of the year 1993, Niger will become democratic on a firm footing.
He are aware, however, that no democratization policy can be considered as lasting if measures are not taken to foster conditions favorable to progress and the flourishing of humanity. That is why we turn with hope to the international community, and more specifically to the United Nations, to nurture a new spirit of solidarity and justice among nations. Niger cherishes the hope that the General Assembly at this session will contribute to the solution of the great challenges facing the international community.




